 

Exhibit 10.26

 

FIFTH AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT (this “FIFTH AMENDMENT”) is
executed December 31, 2008, but effective as of January 1, 2005, by and between
GeoPetro Resources Company, a California corporation (“Company”) and David V.
Creel (“Employee”).

 

RECITALS

 

A.            Company and Employee are parties to that certain Employment
Agreement dated April 28, 1998 (the “Original Agreement”), to that certain First
Amendment to Employment Agreement dated June 15, 2000, to that certain Second
Amendment to Employment Agreement dated May 12, 2003, to that certain Third
Amendment to Employment Agreement, dated January 1, 2005, and to that certain
Fourth Amendment to Employment Agreement, dated December 29, 2008.  The Original
Agreement, as amended through and including the Fourth Amendment, is referred to
herein as the “Agreement.”

 

B.            The parties hereto now wish to amend the Agreement as set forth
below.

 

NOW THEREFORE, Company and Employee hereby agree as follows:

 

1.             Amendment of Agreement.  A new sentence is added to the end of
Section 15 of the Agreement:

 

“If (i) any of Company’s stock is publicly traded on an established securities
market or otherwise, and (ii) if Employee is a “specified employee” (as defined
in Section 409A of the Code), then any payments of deferred compensation
(subject to Section 409A of the Code) under this Agreement which are due
Employee as a result of a Separation from Service with Company shall be made six
months after the date of such Separation from Service (or, if earlier, the date
of death of Employee).”

 

2.             Integration.  To the extent of any inconsistencies between the
terms and conditions of the Agreement as amended prior to the date hereof and
those of this Fifth Amendment, this Fifth Amendment shall govern.  Except to the
extent that the provisions of the Agreement prior to the date hereof are so
superseded, they shall remain if full force and effect.

 

3.             Counterparts.  This Fifth Amendment may be executed in one or
more counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

WITNESS WHEREOF, Company and Employee have executed this Fifth Amendment as of
the date first above written.

 

GEOPETRO RESOURCES COMPANY

 

 

 

 

 

/s/ Stuart J. Doshi

 

/s/ David Creel

By: Stuart J. Doshi

 

David V. Creel

Title: President and CEO

 

 

 

--------------------------------------------------------------------------------